Exhibit 10(x)

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT, dated for reference the 5th day of August 2009,
between Simple Tech, Inc. (the "Company") and Backend Technologies, LLC, a
Florida Limited Liability Company (the "Consultant").

WHEREAS, Company wishes to engage the services of the Consultant to act as a
consultant for Company and, the Consultant has agreed to accept such engagement
on the terms and conditions set out herein.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

1. APPOINTMENT
Company hereby agrees to retain the Consultant and the Consultant agrees to work
for Company, all in accordance with the terms and provisions of this Agreement.

2. SERVICES
The Consultant shall provide investor relations, project management and
strategic consulting services in the following areas including, but not limited
to: investor and media relations strategy development; story and message
development; corporate and investor website development; material announcement
composition; investor relations related vendor management; strategic business
consulting; and other related consulting activities that may be required or
assigned to Consultant from time to time.

3. TERM
The initial term of this Agreement shall be three (3) months commencing on
August 5, 2009, and ending on November, 2009, (the "Initial Term").

4. REMUNERATION
The Consultant shall receive from the Company a fee of one hundred fifty
thousand dollars ($150,000) (the "Fee") for services.

5. EXPENSES

The Company shall reimburse the Consultant on demand for all extraordinary
expenses and other disbursements, including but not limited to, travel,
entertainment, mailing, printing and postage incurred by the Consultant on
behalf of Company in connection with the performance of the consulting services
pursuant to this Agreement. Extraordinary expenses and other disbursements,
exceeding two hundred fifty dollars ($250.00), shall have the Company’s
preapproval in writing.

6. TERMINATION
Either party may terminate this Agreement by giving notice to the other party in
writing thirty (30) days prior to the effective date of such termination. Any
compensation called for under this Agreement through the termination date shall
be paid by Company to Consultant.

7. CONFIDENTIALITY
The Consultant agrees that he shall not, either during the Term or at any time
thereafter, disclose to any person, any confidential information concerning the
business or affairs of Company which the Consultant may have acquired in the
course of or incidental to the performance of obligations hereunder or
otherwise, and the Consultant shall not directly or indirectly use (whether for
his own benefit or to the detriment or intended detriment of Company) any
confidential information he may acquire with respect to the business or affairs
of Company. All such information shall be held by the Consultant in trust for
Company for the sole benefit of Company.

8. INDEMNIFICATION

a. The Client agrees to indemnify and hold harmless the Consultant and each
partner, officer, director and controlling person of the Consultant against any
losses, claims, damages, liabilities and/or expenses (including any legal or
other expenses reasonably incurred in investigating or defending any action



--------------------------------------------------------------------------------



 

or claim in respect thereof) to which the Consultant or such partner officer,
director or controlling person may become subject, including those under the
Securities Act of 1933 as amended or the Securities Exchange Act of 1934 as
amended, because of actions of the Client or its agent, Client’s material
publicly available to the Consultant, or material provided to Consultant by
Client for use by Consultant in its performance under this Agreement.

b. The Consultant agrees to indemnify and hold harmless the Client and each
officer, director and controlling person of the Client against any losses,
claims, damages, liabilities and/or expenses (including any legal or other
expenses reasonably incurred in investigating or defending any action or claim
in request thereof) to which the Client or such officer, director or controlling
person may become subject, including those under the Securities Act of 1933 as
amended or the Securities Exchange Act of 1934 as amended, because of actions of
the Consultant or its agent(s).

9. INDEPENDENT CONTRACTORS
The relationship between the parties is that of independent contractors only,
and nothing in this Agreement shall be construed as creating a master - servant
or partnership relationship between the parties. In addition, the parties agree
that this Agreement may not be assigned in whole or in part by the Consultant or
Company.

10. GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.

11. NOTICES
Any notice required or permitted to be given under this Agreement shall be
considered to be sufficient if in writing and delivered to the address
below-noted of the party being notified:

 

a.     

If to the Company:



Simple Tech, Inc.
2829 Bird Ave., Suite 12
Miami, FL 33133

 

b.     

If to the Consultant:



Backend Technologies, LLC
440 N. Luna Ct.
Hollywood, FL 33021

12. ARBITRATION
All matters and differences in relation to this Agreement shall be referred to
arbitration by a single arbitrator if the parties agree on one, and otherwise to
three (3) arbitrators, one to be appointed by each party and a third to be
chosen by the first two appointed with the arbitration proceeding and any
hearing thereon being held in Miami, Florida. Any award or determination of such
arbitrator or arbitrators shall be final and binding.

13. ENTIRE AGREEMENT
This Agreement contains the entire agreement of the parties and may be modified
only by agreement in writing, signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought. If any
provision of this Agreement is declared void, such provision shall be deemed
severed from this Agreement, which shall remain in full force and effect.

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as indicated below.

SIMPLETECH, INC.
By: /s/ Robert Miller          
Robert Miller, CEO

Agreed to and accepted by:

BACKEND TECHNOLOGIES, LLC
By: /s/ Jason Thaler          

Jason Thaler, Managing Member

